Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EATON VANCE TAX-MANAGED EMERGING MARKETS FUND Supplement to Prospectus dated November 1, 2006 Effective March 1, 2007, the following replaces the fourth paragraph under "Management" under "Management and Organization": The Fund is managed by a team of three portfolio managers from Parametric. The members of the team are Cliff Quisenberry, Thomas Seto and David Stein. Mr. Quisenberry has served as the portfolio manager of the Fund since operations commenced and Mr. Seto and Mr. Stein have been portfolio managers since March 1, 2007. Mr. Quisenberry has been a Vice President and global portfolio manager of Parametric for more than five years. Mr. Seto has been Vice President and Director of Portfolio
